Registration No. 333- UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 F ORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 American Express Company (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 200 Vesey Street,New York, New York 10285(212) 640-2000 (Address, including zip code, and telephone number, including area code,of registrants principal executive offices) 13-4922250 (I.R.S. Employer Identification Number) LOUISE M. PARENT, Esq.Executive Vice President and General CounselAmerican Express Company200 Vesey StreetNew York, New York 10285(212) 640-2000 (Name, address, including zip code, and telephone number, includingarea code, of agent for service) Copies to: DAVID S. CARROLL, Esq.Senior CounselAmerican Express Company200 Vesey StreetNew York, New York 10285(212) 640-2000 LESLIE N. SILVERMAN, Esq.CRAIG B. BROD, Esq.KIMBERLY B. BLACKLOW, Esq.Cleary Gottlieb Steen & Hamilton LLPOne Liberty PlazaNew York, New York 10006(212) 225-2000 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement, as determined in light of market conditions. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. £ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, please check the following box. S If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act of 1933, check the following box.
